--------------------------------------------------------------------------------

EXHIBIT 10 (z)(2)

 

Cleco Corporation
Supplemental Executive Retirement Plan

Participation Agreement


          The Compensation Committee of the Board of Directors of Cleco
Corporation (the "Committee") having the responsibility to administer the Cleco
Corporation Supplemental Executive Retirement Plan (the "Plan"), and the
responsibility thereunder to designate the participants in the Plan, does hereby
certify that it has designated Samuel H. Charlton, III to be a participant in
the Plan, a copy of which is attached hereto and made a part hereof for all
purposes.

          This designation of participation is contingent upon the Participant's
agreement to be bound by and subject to the terms and conditions of
participation stated below.

 

1.           The Participant agrees to be bound by and to be subject to all the
conditions and terms of the Plan and any rules or interpretations of the Plan
adopted or promulgated thereunder by the Committee, and the Participant
expressly acknowledges, agrees and consents to any interpretation and
construction by the Committee of any provision of the Plan and the resolution by
the Committee of any question or inquiry arising thereunder.
 

 

2.           Pursuant to Section 3.8 of the Plan, the Participant shall become
entitled to receive a benefit upon termination of employment prior to Early
Retirement Age, notwithstanding the provisions set forth in Sections 3.1, 3.2,
or 3.3 of the Plan, in accordance with the following schedule:
 

 

Termination of Employment After:

Percentage of Vested Benefit

 

          November 1, 1998

20%               

 

          November 1, 1999

40%              

 

          November 1, 2000

60%              

 

          November 1, 2001

80%              

 

          November 1, 2002

100%              

       

3.           The Participant acknowledges that, as a condition to eligibility
for a benefit under the Plan, he will be required to meet the requirements of
Section 3.7 of the plan regarding the selection of a joint and 100% survivor
annuity, if applicable.

 

 

4.           The Participant acknowledges that, for purposes of determining his
eligibility for a benefit under the Plan, his initial date of service with the
company is November 1, 1997.

 

--------------------------------------------------------------------------------

 

 

5.           The Participant acknowledges that his right to a benefit under the
Plan is contingent upon full disclosure of benefits arising with respect to
employment by any prior employers as described in Section 2.12 of the Plan. The
Participant represents that the following is a complete list of all benefits
that are defined as "Other Pension Benefits" in the Plan:
 

 

6.           The participant acknowledges that his eligibility for a benefit
under the Plan is contingent upon the provision to the Committee by the
Participant, or any person claiming benefits through the Participant, of all
information and data that is required by the Committee to determine the amount
of the benefit properly payable under the Plan including, without limitation,
such information as the Committee may require with respect to any "Other Pension
Benefits".

           

I hereby agree to the foregoing terms of participation in the Plan:

   
 
   

Samuel H. Charlton, III

         

Signature of Participant

         

Date

   

CLECO CORPORATION

   
By:                                                                             
 

          Catherine C. Powell

          Sr. Vice President,

          Employee & Corporate Services

 

--------------------------------------------------------------------------------